                                 r M['.uu~.'' ~ ~. ,: ij..s. Department of Justice
                                 1!
                                 j,)
                                           ,;,
                                            •~'   ~
                                                      ~0-
                                                       ''f
                                                             ,,,'.
                                                             ~ 'f.:.
                                                                        •.••
                                                                       !-,, Jl/1
                                                                                   [f
                                                                                   ~
                                                                 "'°;, ~ ·· nited States Attorney
                                                                                        I

                                 r\    1     \l 0     .,

                                                                                            Southern District of New York
                                                                                        The Silvio J Mollo Building
                                                                                        One Saint Andrew's Pla=a
                                                                                        New York, New York /0007


                                                                                            December 30, 2019
                                                                                                                      USDC-SDNY
BY ECF AND EMAIL                                                                                                      DOCUMENT
                                                                                                                      ELECTRO'.\!ICALLY FILED
The Honorable Ronnie Abrams
United States District Judge                                                                                          DOC#:
                                                                                                                           -----r----.----
Southern District of New York                                                                                         DATE FILED: / J /; 6 { ( °f
40 Foley Square
New York, New York 10007

        Re:    United States v. Ronny Reyes, a/k/a "Edwin Hernandez," 18 Cr. 640 (RA)

Dear Judge Abrams:

        The Government respectfully submits this letter both to correct the record and to request
that the conditions of supervised release be modified, pursuant to 18 U.S.C. § 3583(e), for
defendant Ronny Reyes, a/k/a "Edwin Hernandez," who was sentenced earlier today.

        At today's sentencing proceeding, the Court sentenced the defendant to time served, to be
followed by three years of supervised release. (Dkt. 230). One reason underlying the Court's
sentence appeared to be the expectation that the defendant would spend time in immigration
custody immediately following completion of his criminal sentence, as the defendant's conviction
(wire fraud conspiracy) renders him deportable. At the sentencing, all parties appeared to proceed
on the assumption-which turned out to be erroneous-that the defendant would be transferred to
immigration custody immediately upon completion of his criminal sentence. 1 Indeed, the Court
issued an Order today releasing the defendant from the custody of the United States Marshal's
Service, subject to any warrants and detainers. (Dkt. 229). After today's sentencing, the
Government was surprised to learn that an immigration detainer had not yet been lodged for the
defendant. 2

         Given the defendant's unexpected release, the Government respectfully requests that the
conditions of supervised release be modified to add the following special condition of supervised
release:

1
  The defense sentencing submission, for instance, stated: "One of the additional consequences of
deportation is that after the defendant completes the sentence imposed by this court, he will not be
released. Rather, he will be taken into Immigration custody .... [H]e will remain in [immigration]
custody for months, time in jail which will not be credited to any sentence, before he is actually
deported." (Dkt. 220, at p. 8).

2
  Law enforcement is in the process of seeking a detainer, but that is a multistep process that
includes conferring with foreign law enforcement.
                                                                                                 Page 2


                For the first 60 days of his term of supervised release, the defendant
                is subject to home detention, to be enforced by location monitoring.
                However, in the event that he is taken into immigration custody
                before 60 days has elapsed, this condition will immediately lapse.

This proposed special condition of supervised release is warranted for the same reasons that the
Court has ordered home detention for every other defendant in the case to be sentenced to date
(respectively, terms of 5, 6, and 11 months of home detention for co-defendant Ronnie De Leon,
Cesar Santana, and Rayniel Robles). As with those defendants, such a condition will facilitate the
defendant's return to the community (following an approximately 17-month sentence), at least for
whatever period he is at liberty. Such a condition seems especially appropriate here, for a
defendant who lived under a false identity (which he purchased from a United States citizen) and
appears to have less stability in his life than did his co-defendants. Such a condition may also
facilitate the defendant's compliance with immigration law.

         As the Court is aware, the Court is expressly authorized by 18 U.S.C. § 3583(e)(2) to
"modify, reduce, or enlarge the conditions of supervised release, at any time prior to the expiration
or termination of the term of supervised release." See, e.g., United States v. Sarvis, 205 F.3d 1326,
at *2 (2d Cir. 2000) ("A District Court 'may modify, reduce, or enlarge the conditions of
supervised release, at any time prior to the expiration or termination of the term of supervised
release.' In determining whether or how to modify the conditions of supervised release, the Court
is required to consider the factors listed in 18 U.S.C. § 3553(a)(l), (a)(2)(B), (a)(2)(C), (a)(2)(D),
(a)(4), (a)(5), and (a)(6).") (quoting 18 U.S.C. § 3583(e)(2)); see also id. ("In determining whether
to modify the conditions of supervised release, the District Court is required to consider 'general
punishment issues such as deterrence, public safety, rehabilitation, proportionality, and
consistency."') (quoting United States v. Lussier, l 04 F.3d 32, 35 (2d Cir. 1997)).

         As the Second Circuit has recognized, "new circumstances may arise that require a longer
term or harsher conditions of supervised release in order to further the general punishment goals
of section 3 5 5 3 (a )-for instance, the defendant's violation of conditions ofrelease or the discovery
of information indicating that the defendant has secreted important financial assets." Lussier, l 04
F .3d at 36; see also United States v. Kremer, 280 F .3d 219 (2d Cir. 2002) (holding that the Court
may properly add a condition of home detention under Section 3583(e)(2)).

       For the foregoing reasons, the proposed modification is appropriate under §§ 3583(e)(2)
and 3553(a). 3




3
  In the alternative, the Government requests the same relief under Rule 35(a) of the Federal Rules
of Criminal Procedure, which permits correcting a sentence where there has been an arithmetic,
technical, or other clear error.
                                                                                         Page 3


      The Court's consideration of this request is greatly appreciated.


                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York


                                                  By: - - - - - -/s/- - - - - -
                                                      Brett M. Kalikow / Michael D. Neff
                                                      Assistant United States Attorneys
                                                      (212) 637-2220 / 2107


cc:   Lawrence Fisher, Esq. (by ECF and email)




                                                    APPLICATION GRANTED
                                                           ORDERED



                                                   R
